Citation Nr: 0032491	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  99-16 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel




INTRODUCTION


The veteran had active military service from January 1954 to 
February 1957, and from February 1967 to January 1974.  The 
appellant is the veteran's surviving spouse.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a September 1998 rating 
decision, in which the RO denied the appellant's claim for 
service connection for cause of the veteran's death.  The 
appellant filed an NOD in June 1999, and the RO issued an SOC 
the following month.  The appellant filed a substantive 
appeal in August 1999.  


FINDINGS OF FACT

1. The veteran served in the Republic of Vietnam during the 
Vietnam era.

2. The veteran died in April 1998.  The Certificate of Death, 
signed by Michael Rowe, M.D., listed the immediate cause 
of death as peritonitis, small bowel anastomotic leak, 
malnutrition, and recurrent invasive adenocarcinoma of the 
colon into the sacrum and pelvis.  The duration of these 
disease processes was reported to range from a matter of 
days for the peritonitis, to one year for the invasive 
adenocarcinoma.

3. At the time of his death, the veteran was not service 
connected for any disabilities.  He was 62 years of age.  

4. In a March 1998 Androscoggin Valley Hospital medical 
record, Dr. Rowe reported that the veteran suffered from 
recurrent pelvic carcinoma; that there was no tissue 
documentation of this being recurrent adenocarcinoma of 
the colon, although this was the most likely source; and 
that the veteran had also had prostate cancer, noted 
likely to be an incidental finding.  

5. In an August 1998 addendum, a VA examiner, following a 
review of the veteran's medical records from Androscoggin 
Valley Hospital, reported that the veteran's death was 
primarily caused by adenocarcinoma of the rectum.  

6. In a June 1999 statement, Dr. Rowe reported that surgical 
specimens obtained from the tumor in the veteran's pelvis 
were not adequate to determine which original malignancy, 
adenocarcinoma of the rectum or prostate, had recurred in 
the veteran's pelvis, and that it was possible that the 
recurrence was due to the prostate cancer.  

7. The preponderance of the evidence is against the 
appellant's claim that the veteran's prostate cancer 
caused or contributed substantially or materially to his 
death.  

8. The veteran's death was not proximately related to a 
service-connected disability, nor did a service-connected 
disability contribute to his death.



CONCLUSION OF LAW

A service connected disability did not cause or contribute 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1310, 5107, (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2000).  Pub. L. No. 106-475, § 4, 114 
Stat. 2096, ____(2000) (to be codified as amended at 
38 U.S.C.A. § 5107).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the evidence of record reflects that the veteran 
died in April 1998.  He had served in the Republic of Vietnam 
during the Vietnam era.  The Certificate of Death listed the 
immediate cause of death as peritonitis, small bowel 
anastomotic leak, malnutrition, and recurrent invasive 
adenocarcinoma of the colon into the sacrum and pelvis.  At 
the time of his death, the veteran was not service connected 
for any disabilities.  He was 62 years of age when he died.  

In May 1995, the appellant filed a claim for service 
connection for cause of the veteran's death.  She submitted a 
marriage certificate, the veteran's DD Form 214's, and a 
death certificate, signed by Dr. Rowe.  

In June 1998, the RO received medical records from 
Androscoggin Valley Hospital, dated from January 1995 to 
April 1998.  In particular, a discharge summary, dated from 
January to February 1995, noted the veteran's diagnosis of 
carcinoma of the rectum, along with a rectovesical fistula, 
following a colonoscopy.  A treatment record, dated in March 
1995, noted that the veteran underwent an abdominal perineal 
resection of the rectal sigmoid, a cystectomy and 
prostatectomy, along with an ileal loop with bilateral 
ureteral-ileal anastomosis and ileal-ileal anastomosis.  A 
subsequent pathology report, also dated in March 1995, noted 
findings of prostate with well differentiated primary 
adenocarcinoma, Gleason Grade 2+2=4.  

Thereafter, in a March 1998, consultation report, the 
examining physician, Dr. Rowe, noted with respect to the 
veteran's medical history that, following discovery of his 
prostate cancer, the veteran had refused Adjuvant 
chemotherapy or radiation therapy.  It was also noted that, 
in February of 1996, the veteran had undergone laparoscopic 
cholecystectomy and revision of the colostomy.  In the summer 
of 1997, he had developed pain in his right hip and was found 
to have metastatic calcification in a tumor mass adjacent to 
the right ilium and in the sacrum.  The veteran subsequently 
had radiation therapy, with some relief of his symptoms, and, 
in February 1998, he had significant recurrent pain in the 
left and right hips.  Dr. Rowe reported in his assessment 
that the veteran suffered from recurrent pelvic carcinoma and 
that there was no tissue documentation of this being 
recurrent adenocarcinoma of the colon, although this was the 
most likely source.  It was noted that the prostate cancer 
was likely an incidental finding.  

A subsequent discharge summary, dated in April 1998, noted 
that the veteran suffered from invasive adenocarcinoma of the 
colon into the sacrum and pelvis.  The summary noted that, in 
March 1998, the veteran had been admitted for a small bowel 
resection and anastomosis, both of which failed, likely due 
to the veteran's severe malnutrition.  After the second 
attempt failed, it was decided that no further attempts would 
be made to cure the veteran's problem, and that he would be 
treated with comfort measures only.  His pain was controlled 
by morphine, and he took less and less by mouth.  He later 
passed away.  The final diagnosis was peritonitis, small 
bowel anastomotic leak; malnutrition; and recurrent invasive 
adenocarcinoma of the colon, into the pelvis and sacrum.  


Thereafter, in June 1998, the RO submitted the veteran's 
medical records from Androscoggin Valley Hospital to a VA 
examiner for evaluation.  The examiner noted that the veteran 
suffered from primary adenocarcinomas of the rectum and 
prostate.  In a subsequent addendum, the examiner noted that 
the adenocarcinoma of the prostate was not related to the 
veteran's cause of death, and that death was primarily caused 
by the adenocarcinoma of the rectum.  

In June 1999, the RO received a statement from Dr. Rowe, 
dated in April 1999.  Dr. Rowe reported that the veteran was 
a patient of his up until the time he passed away.  It was 
noted that the veteran was initially found to have 
adenocarcinoma of the colon in 1997, and later specimens 
revealed he also had prostate cancer.  Subsequent 
hospitalization in the spring of 1998 ultimately revealed, on 
radiographic study, evidence of a tumor in the pelvic wall.  
Dr. Rowe reported that the veteran ultimately died of 
complications.  In addition, Dr. Rowe stated that the 
surgical specimens obtained were not adequate to determine 
which original malignancy had recurred in the veteran's 
pelvis, and that it was possible that this was prostate 
cancer.  It was further noted that the original surgical 
specimens were not such that the entire prostate was surveyed 
for evidence of extension or spread of the disease.

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2000).  Where there is a chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Service connection may also be allowed, on a presumptive 
basis, for malignant tumors, if the pertinent disability 
becomes manifest to a compensable degree within one year 
after the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2000).  

In addition, if a veteran had wartime service in Vietnam, 
service connection may also be allowed on a presumptive basis 
for certain diseases associated with exposure to Agent Orange 
or other herbicide agent, including prostate cancer, if the 
disease becomes manifest to a compensable degree after the 
veteran is presumed to have been exposed to a herbicide 
agent.  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e) (2000).  See also McCartt v. 
Brown, 12 Vet.App. 164 (1999).  

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).


It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

We will digress for a moment to note that, until very 
recently, the RO and the Board were required by law to assess 
every claim, before completing our adjudication as to the its 
merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim was 
not well grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the U.S. 
Court of Appeals for Veterans Claims had issued a decision 
holding that VA was not permitted to assist a claimant in 
developing a claim which was not well grounded.  Morton v. 
West, 12 Vet.App. 477 (July 14, 1999), en banc review denied, 
13 Vet.App. 205 (1999) (per curiam), remanded sub nom. Morton 
v.Gober, No. 99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished 
per curiam order), opinion withdrawn and appeal dismissed, 14 
Vet.App. ___, No. 96-1517 (Nov. 6, 2000) (per curiam).

In this case, we observe that the RO's rating action of 
September 1998 denied service connection for the cause of 
death on the merits, and did not hold that the claim was not 
being well grounded.  Also, in the subsequently issued 
statement of the case, in July 1999, the RO clearly addressed 
the appellant's claim on the merits.  The Board, upon 
independent appellate review, agrees that the evidentiary 
record arguably contains sufficient evidence to meet the 
previous standard of a well-grounded claim.  In any event, 
the United States Congress has recently passed, and the 
President has signed into law, legislation repealing the 
requirement that a claim be well grounded.  Several bills 
were involved in that process, and the legislation which now 
governs cases such as this is the Veterans Claims Assistance 
Act of 2000, Public Law No. 106-475, 114 Stat. 2096.  

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  We have 
carefully reviewed the veteran's claims file, to ascertain 
whether remand to the RO is necessary in order to assure 
compliance with the new legislation.  Based upon the 
extensive development of medical evidence, the Board 
concludes that all reasonable efforts have been made to 
compile a complete record for our decision, and that the 
appellant has had adequate notice of the evidence needed to 
substantiate her claim.  

The Court of Appeals for Veterans Claims has consistently 
held, with regard to the substantive law cited at the 
beginning of our analysis, above, that "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury."  
Savagev. Gober, 10 Vet.App. 488, 493 (1997).  Even without 
the now repealed well-grounded-claim requirement, a veteran 
who has made a showing of in-service incurrence or 
aggravation of a disease or injury "must still submit 
sufficient evidence of a causal nexus between that in-service 
event and his or her current disability . . . to be 
ultimately successful on the merits of the claim."  Wade v. 
West, 11 Vet.App. 302, 305 (1998).

As noted above, the veteran served in the Republic of Vietnam 
during the Vietnam era.  Hence, under the statutes and 
regulations cited above, while the veteran was not service 
connected for prostate cancer during his lifetime (the 
disorder not having been discerned until pathological review 
after his death), the Board would recognize the disease as 
having been incurred as a result of service, for purposes of 
the appellant's claim.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Board notes that we may consider only independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet.App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet.App. 
213 (1992).  Clearly, this matter involves a medical 
question, and the Board is not permitted to draw inferences 
as to medical causation or etiology without a solid 
foundation in the record.  See Colvin, supra.  The Board is 
not permitted to engage in speculation as to medical 
causation issues, but "must provide a medical basis other 
than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet.App. 546, 553 
(1996).

We have carefully considered the treatment records from 
Androscoggin Valley Hospital, the VA examiner findings, and 
the statement from Dr. Rowe.  Furthermore, we have also 
considered the appellant's contentions, which are articulated 
in her NOD and in her representative's VA Form 646 (Statement 
of Accredited Representation in Appealed Case).  However, 
following a review of the record, we find the preponderance 
of the evidence is against the appellant's claim.

In reaching this conclusion, the Board notes that none of the 
medical evidence of record reflects that prostate cancer 
either caused or contributed substantially or materially to 
cause the death of the veteran.  In March 1998, Dr. Rowe 
indicated that the veteran suffered from recurrent pelvic 
carcinoma, and that, while there was no tissue documentation 
of this being recurrent adenocarcinoma of the colon, this was 
the most likely source.  Furthermore, Dr. Rowe opined that 
the veteran's prostate cancer was likely an incidental 
finding.  Subsequently, Dr. Rowe signed the veteran's death 
certificate, which listed the cause of death as including 
recurrent invasive adenocarcinoma of the colon into the 
sacrum and pelvis.  In August 1998, a VA examiner, following 
review of the Androscoggin Valley medical records, opined 
that the veteran's death was primarily caused by the 
adenocarcinoma of the rectum, thus supporting Dr. Rowe's 
findings in March 1998, and those reported on the death 
certificate. 

Thereafter, in a June 1999 statement, Dr. Rowe reported that 
it was possible that prostate cancer had metastasized to the 
veteran's pelvis, again noting that there was no tissue 
documentation that the pelvic cancer resulted from the 
recurrent adenocarcinoma of the colon.  We recognize that, in 
Lee v. Brown, 10 Vet.App. 336 (1997), the Court held that 
cautious language by a physician does not always express 
inconclusiveness.  There, however, the Court noted that there 
was another doctor's statement in the record which provided 
evidentiary support for the otherwise speculative statement 
in issue.  Here, there is no other medical evidence tending 
to support the possibility that prostate cancer metastasized 
to the veteran's pelvis and subsequently led to his death.  

The Board is cognizant of the appellant's contention that Dr. 
Rowe's June 1999 opinion raises the question of reasonable 
doubt, and that her claim should thus be granted.  Under the 
law, when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, ____ (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)).  We note that a reasonable doubt will 
be said to exist when there is an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt, and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  See 38 C.F.R. § 3.102 (2000).

As noted above, Dr. Rowe's opinion only supports the idea of 
a possibility that prostate cancer metastasized to the 
veteran's pelvis.  Thus, it does not raise substantial doubt, 
nor is it within the range of probability, as compared to 
speculation or remote possibility.  As such, the Board 
concludes that Dr. Rowe's statement is speculative at best, 
given the lack of any other supportive medical evidence.  

Therefore, the Board finds that Dr. Rowe's opinion in the 
March 1998 treatment record (indicative of colon cancer being 
the likely source of the veteran's pelvic cancer), the signed 
death certificate and VA medical finding (which further 
supports this conclusion), and Dr. Rowe's June 1999 statement 
(which speculates that prostate cancer possibly metastasized 
to the veteran's pelvis), do not lend support to the medical 
proposition that the veteran's prostate cancer caused or 
contributed substantially to his death.  Moreover, none of 
the veteran's other cancers was manifested within many years 
of service, and, unlike prostate cancer, the others are 
provided in law with only a one-year post-service presumption 
period for service connection.  Therefore, the preponderance 
of the evidence is against the appellant's claim.  

The Board is well aware of the recent changes in law with 
regard to VA's duty to assist claimants, in particular, the 
obtaining of a medical examination and/or a medical opinion 
in appropriate cases.  We also recognize that the VA 
examiner's findings in August 1998 were without lengthy 
explanation.  However, even absent the VA examiner's 
findings, and giving greater weight given to those findings 
from Dr. Rowe, the evidence still does not provide an ample 
basis, under reasonable doubt or otherwise, to warrant a 
favorable decision in the appellant's claim.  Furthermore, 
Dr. Rowe reported that surgical specimens obtained of the 
veteran's organs were not adequate to determine which 
original malignancy had recurred in the veteran's pelvis.  
Thus, the Board concludes that remanding the appellant's 
appeal for an additional medical opinion would likely result 
in the same speculative conclusion as to the etiology or 
origin of the veteran's pelvic cancer.  Therefore the Board 
finds that, the statutory requirement in the Veterans Claims 
Assistance Act of 2000, that a medical examination or medical 
opinion be secured when necessary to make a decision on the 
claim, has been fully satisfied by the development action 
undertaken by the RO in this case.  

We recognize the appellant's sincere belief that the 
veteran's death was related in some way to his prostate 
cancer.  The appellant, however, has not been shown to have 
the professional expertise necessary to provide meaningful 
evidence regarding the causal relationship between the 
veteran's adenocarcinoma of the colon and prostate, his 
cancer of the pelvis, and his subsequent death.  See Bostain 
v. West, 11 Vet.App. 124, 127 (1998) ("lay testimony . . . 
is not competent to establish, and therefore not probative 
of, a medical nexus"); Routen v. Brown, supra; Espiritu v. 
Derwinski, supra; 2 Vet.App. 492 (1992); Moray v. Brown, 
5 Vet.App. 211 (1993).



Therefore, although the Board is deeply sympathetic with the 
appellant's loss of her husband, we find a lack of competent 
medical evidence to warrant a favorable decision.  

ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.  




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals



 

